DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 is directed to “a computer program product comprising a computer code” (i.e., a computer code or software).  Computer programs are not physical things.  They are neither computer components nor statutory processes, as they are not "acts" being performed.  MPEP 2106.  
Note:  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077, Off. Gaz. Pat. Office 24 (April 21, 1987).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felmlee, et al., “Spatial Presaturation: A method for Suppressing Flow Artifacts and Improving Depiction of Vascular Anatomy in MR Imaging”, Radiology 164.2 (1987): 559-564.  Note:  The following rejection corresponds to the Germain Office Action for German Office Action No. 10 2020 206 515.2, dated April 21, 2021.
Regarding claims 1, 16 and 17, Felmlee discloses “establishing at least two measurement slices in an examination volume of an examination object (Fig. 1), wherein the examination volume has adjacent slices which each adjoin at least one measurement slice of the at least two measurement slices (Fig. 3: image volume, presaturation regions); outputting a saturation module comprising at least one saturation pulse for saturating a magnetization of the adjacent slices (Fig. 2); outputting an excitation pulse for excitation of magnetization of at least one measurement slice of the at least two measurement slices (p. 560: Materials and Methods: 3rd paragraph); reading out an MR signal of the examination volume (Figs. 4, 5, 6), wherein the outputting of the saturation module, the outputting of the excitation pulse, and the reading out of the MR signal are carried out until the magnetization of all measurement slices of the at least two measurement slices has been excited (Figs 2, 3: repeated for each image within a multisection study); reconstructing the MR image data from the at least two measurement slices based on the MR signal (Fig. 5, 6; p. 560); and providing the MR image data (Fig. 1, 5, 6).”
rd column, 2nd paragraph)
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang, et al. (CN 1212145A) teaches a saturation region adjacent to a slice image group.
Purdy (US 5,857,970) teaches a saturation slab established immediately adjacent the slice of interest.
Purdy (US 5,492,124) teaches a saturation slab adjacent a slice of interest.
Hanada, et al. (US 2014/016772) teaches a saturation pulse and a excitation pulse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR C

/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 22, 2022